Case 1:20-cr-20221-UU Document 1 Entered on FLSD Docket 10/19/2020 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                       20-3837-OTAZO-REYES
                             Case No. _______________________


UNITED STATES OF AMERICA

v.

 ÔË×Í ÔÛÑÒßÎÜÑ ÍËßÎÛÆ ÍÛÎÎßô

               Ü»º»²¼¿²¬ò
__________________________________/


                                CRIMINAL COVER SHEET

     Did this matter originate from a matter pending in the Central Region of the United States
     Attorney’s Office prior to August 9, 2013 (Mag. Judge Alicia Valle)?               ì No
                                                                               ___ Yes ___

     Did this matter originate from a matter pending in the Northern Region of the United States
     Attorney’s Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)? ___ Yes ___ ì No


                                                                                         ì




                                            Respectfully submitted,

                                            ARIANA FAJARDO ORSHAN
                                            UNITED STATES ATTORNEY
                                     BY:    _____________________________________

                                            ASSISTANT UNITED STATES ATTORNEY
                                            Ü·-¬®·½¬ Ý±«®¬ Ò±ò ßëëðïèçî
                                            99 N.E. 4th Street
                                            Miami, Florida 33132
                                                       éèêóëðçóïçîð
                                                       íðëóëíêóéîïí
                                                       ®±¾»®¬ò»³»®§îà«-¼±¶ò¹±ª
Case 1:20-cr-20221-UU Document 1 Entered on FLSD Docket 10/19/2020 Page 2 of 7




  10/17/20
Case 1:20-cr-20221-UU Document 1 Entered on FLSD Docket 10/19/2020 Page 3 of 7




                                           AFFIDAVIT

       Your Affiant William A. Callo, first being duly sworn, state the following as true and

accurate to the best of my knowledge and belief:

       1.      I am a Special Agent with the United States Drug Enforcement Administration

(hereinafter DEA) and have been so employed since 2012. Your Affiant is a Law Enforcement

Officer within the meaning of Title 18, United States Code, Section 2510(7), that is, an officer of

the United States, who is empowered by law to conduct investigations of, and to make arrests for,

offenses enumerated in Title 18, United States Code, Section 2516 (1), and in Title 21, United

States Code, Section 878. As a Special Agent with DEA, I have successfully completed DEA

Basic Agent Training that was held at the DEA Training Academy in Quantico, VA.

       2.      I am currently assigned to investigate drug trafficking and money laundering

organizations as a member of Drug Enforcement Administration Miami Field Division

Enforcement Group 10 in Miami, Florida. Enforcement Group 10 is an investigative entity that is

comprised of law enforcement officers from various federal, state and local law enforcement

agencies who work together in a cooperative relationship to investigate violations of the Controlled

Substances Act, Title 21 of the United States Code, and Title 18, United States Code, Section 1956.

       3.      During my employment with the DEA, I have participated in numerous narcotics

investigations that have included physical and electronic surveillance; the interception and analysis

of wire and oral communications; execution of search and arrest warrants; evidence handling;

undercover operations; the control and administration of confidential sources; international drug

importations; and domestic drug distribution organizations. I have participated in the arrest and

subsequent prosecution of numerous drug traffickers. I also have spoken on numerous occasions



                                                 1
Case 1:20-cr-20221-UU Document 1 Entered on FLSD Docket 10/19/2020 Page 4 of 7




with informants, suspects, and experienced narcotics investigators concerning the manner, means,

methods and practices that drug traffickers use to further the operation of their drug trafficking

organizations and the most effective methods of investigating and dismantling drug trafficking

organizations.


       4.        The information contained in this affidavit is submitted for the sole purpose of

establishing probable cause to arrest Luis Leonardo SUAREZ Serra, (hereafter SUAREZ Serra)

for violation of Title 18, United States Code, Sections 1956(h) and 1956(a)(2), that is, having

conspired to transport, transmit, and transfer, or attempt to transport, transmit, and transfer a

monetary instrument or funds from a place in the United States to or through a place outside the

United States, with the intent to promote the carrying on of specified unlawful activity.

       5.        Because this affidavit is being submitted for the limited purpose of establishing

probable cause, it does not contain all of the information known to me and other law enforcement

officers involved in this investigation. The facts and information contained in this affidavit are

based on my personal knowledge and observations, as well as upon information received in my

official capacity from other individuals, including other law enforcement officers involved in this

investigation, as well as my review of records, documents, and other physical items obtained

during the course of this investigation.

       6.        SUAREZ Serra is a Venezuelan citizen residing primarily on Isla Margarita,

Venezuela. He was issued a multiple entry B1/B2 visa on March 24, 2014 at the United States

Embassy in Caracas, Venezuela. SUAREZ Serra holds a Venezuelan passport ending in 8203.

       7.        In or around November 2017 through in or around January 2018, DEA received

information that two individuals, Witness 1 and Witness 2, pick up hundreds of thousands of U.S

dollars in drug proceeds in the United States for transfer to Venezuela on behalf of SUAREZ Serra.


                                                 2
Case 1:20-cr-20221-UU Document 1 Entered on FLSD Docket 10/19/2020 Page 5 of 7




Witness 1 and Witness 2 agreed and carried out SUAREZ Serra’s instructions using other couriers,

as well as wire transfers to and from third party businesses primarily located in the Southern

District of Florida, to transfer drug proceeds out of the United States.

       8.        On or about December 20, 2017, in Jacksonville, Florida, DEA agents seized a total

of $371,756 in drug proceeds from a money courier Esteban LINAREZ, who was working for

SUAREZ Serra. The money courier intended to deliver the drug proceeds to an individual in the

Southern District of Florida for transfer out of the United States.

       9.        On or about January 10, 2018, in the Orlando, Florida area, DEA agents seized a

total of $241,955 in drug proceeds directly from SUAREZ Serra. DEA had received information

that SUAREZ Serra intended to bring the drug proceeds to the Southern District of Florida for

transfer out of the United States. However, during the encounter, SUAREZ Serra told the agents

that he had brought this money from Venezuela for personal use, but that he did not declare when

he first entered the United States. DEA did not arrest SUAREZ Serra at this time.

       10.       After the January 2018 encounter, SUAREZ Serra returned to Venezuela at some

point. In or around August 2020, law enforcement learned that SUAREZ Serra was back in the

United States.

       11.       On October 16, 2020, DEA agents conducted surveillance of a business located at

1592 NW 82nd Ave Doral, Florida 33126. During surveillance, DEA agents approached

SUAREZ Serra.

       12.       After waiving his Miranda rights orally and in writing, SUAREZ Serra

acknowledged to the agents that in 2017 he traveled to the United States and engaged in money

laundering activities on behalf of a Venezuelan drug trafficker named Jeffrey MONTANO.

Specifically, SUAREZ Serra acknowledged that early 2018, SUAREZ Serra drove to New Jersey



                                                  3
Case 1:20-cr-20221-UU Document 1 Entered on FLSD Docket 10/19/2020 Page 6 of 7




with the sole purpose of picking up a large quantity of drug proceeds from an unknown person and

transferring the drug proceeds to a third party in Miami-Dade County. SUAREZ Serra stated he

negotiated with MONTANO to receive approximately three percent of the drug proceeds

laundered. SUAREZ Serra acknowledged the drug proceeds that DEA seized from him in the

Orlando area in January 2018 were destined for Venezuela. SUAREZ Serra stated that he had

picked up approximately $240,000 in the New Jersey area, and as he was driving to Miami-Dade

County, DEA agents seized the drug proceeds from him in the Orlando area. He admitted that he

lied to DEA agents during the January 2018 encounter about why he possessed the drug proceeds.

       13.     SUAREZ Serra also acknowledged to the agents that sometime in 2017, he

recruited Esteban LINAREZ to engage in money laundering activities in the United States on

behalf of Venezuelan drug trafficker Jeffrey MONTANO.               SUAREZ Serra said that law

enforcement seized approximately $300,000 from LINAREZ in late 2017, and that LINAREZ was

transporting drug proceeds to Miami-Dade County on behalf of MONTANO for transfer to

Venezuela.

       14.     SUAREZ Serra acknowledged to the agents that in August 2020, law enforcement

seized approximately $300,000 in drug proceeds from him in Miami-Dade County.

       15.     Based on the foregoing facts, I submit that probable cause exists to believe that

beginning on a date uncertain but no later than December 2017 through January 2018, SUAREZ

Serra did, while in the Southern District of Florida, conspire with others to transport, transmit, and

transfer, or attempt to transport, transmit, and transfer a monetary instrument or funds from a place

in the United States to or through a place outside the United States, with the intent to promote the

carrying on of specified unlawful activity, in violation of Title 18, United States Code 1956(a)(2),




                                                  4
Case 1:20-cr-20221-UU Document 1 Entered on FLSD Docket 10/19/2020 Page 7 of 7




                                17th
